Case 7:18-cr-OO736-NSR Document 2 Filed 10/10/18 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------- -~ X

UNITED STATES OF AMERICA - : SEALEDVINDICTMENT
._. V_ _ f _r
= 18 Cr-<Z_~l)é)

ULYSSES LOPEZ, ‘
VALENTINO LOPEZ,
CHRISTIAN LOPEZ,
FELIPE BARAJAS, _

a/k/a “Felipe Barajas

Gallegos,”

JOSE OCEGUERA,
a/k/a “Cande,”

FELIPE CORTES, and

SATURNINO OLIVEROS FARIAS,
a/k/a “Genaro Robles,”

   

§ §§ T 'F `:.!m '_-‘"T '¥“."'".".
l c -‘..+i.§CJés.;a-_i_..a `. i`.¢§..‘._§j

Defendants.

,~.~m._-”._.¢.-.-~_.»-»w»m.w..,..._=, ;
-. _‘_d '

f,_ ._H.,..,_,..._,,._r__».._,___~_.»-'.q-._vm.,`
_.--..._.~ 1
,.rg~,_.~u;.-...»...~¢M_.-.\q.\mw '

in

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

l. From at least in or about April 2018 up to and including
in or about October 2018, in the Southern District of New York and
elsewhere, ULYSSES LOPEZ, VALENTINO LOPEZ, CHRISTIAN`LOPEZ, FELIPE
BARAJAS, a/k>a “Felipe Barajas Gallegos,” JOSE OCEGUERA, a/k/a
“Cande,” FELIPE CORTES, and SATURNINO OLIVEROS FARIAS, a/k/a

§Genaro Robles,” the defendants, and others known and unknown,

 

Case 7:18-cr-OO736-NSR Document 2 Filed 10/10/18 Page 2 of 5

intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
` laws of the United States.

2. It was a part` and. an. object of the conspiracy' that
ULYSSES LOPEZ,‘ VALENTINO LOPEZ, CHRISTIAN LOPEZ, FELIPE BAR_AJAS,
a/k/a “Felipe Barajas Gallegos,” JOSE OCEGUERA, a/k/a “Cande,”
FELIPE CORTES, and SATURNINO OLIVEROS FARIAS, a/k/B. “GenarO
Robles,” the defendants, and others known and unknown, would and
did distribute, and possess with the intent to distribute,
controlled substances, in violation of Title 21, United States
Code, Section 841(a)(l).

3. The controlled substances that ULYSSES LOPEZ, VALENTINO
LOPEZ, and CHRISTIAN LOPEZ, the defendants, and others known and
unknown, conspired to distribute and to possess With the intent to
distribute were: (i) five kilograms and more of a ndxture and
substance containing a detectable amount of cocaine, its salts,
optical and geometric isomers, and salts of isomers, in violation
of Title 21, United States Code, Section 84l(b)(l)(A), and (ii) 50
grams and more of methamphetamine, its salts, isomers, and salts
of its isomers,.in violation of Title 21, United States Code,
Section 84l(b)(l)(A).

4. The controlled. substance that FELIPE BARAJAS, a/k/au
“Felipe Barajas Gallegos,” JOSE OCEGUERA, a/k/a “Cande,”`FELIPE

CORTES, and SATURNINO OLIVEROS FARIAS, a/k/a “Genaro Robles,” the

 

Case 7:18-cr-OO736-NSR Document 2 Filed 10/10/18 Page 3 of 5

defendants, and others known and unknown, conspired to distribute
and to possess with the intent to distribute was five kilograms
and more of a mixture and substance containing a detectable amount
of cocaine, its salts, optical and geometric isomers, and salts of
isomers, in violation of Title 21, United States Code, Section
84l(b)(l)(A).
OVERT ACTS

5. In furtherance of the conspiracy' and to effect the
illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York:

a. On or about July 13, 2018, CHRISTIAN LOPEZ, the
defendant, placed a phone call to ULYSSES LOPEZ, the defendant, in
New Rochelle, New York, to discuss selling narcotics to a customer
on consignment;

b. On Or abOut July 13, 2018, ULYSSES LOPEZ, the
defendant, while in_New'Rochelle, New York, participated in a phone
call with SATURNINO OLIVEROS FARIAS, a/k/a “Genaro Robles,” the
defendant, in which they discussed FARIAS making further narcotics
purchases from UhYSSES;

c. On or about July 16, 2018, JOSE OCEGUERA, a/k/a
“Cande,” the defendant, participated in a phone call with ULYSSES,
who was in New Rochelle, New York, in which they discussed OCEGUERA
purchasing additional narcotics from ULYSSES;

d. On or about July 17, 2018, ULYSSES, while in New

 

Case 7:18-cr-OO736-NSR Document 2 Filed 10/10/18 Page 4 of 5

Rochelle, New York, participated in.aa phone call with FELIPE
CORTE$, the defendant, in which they discussed CORTES purchasing
three kilograms of cocaine from ULYSSES for two different
customers; and

e. On or about July 18, 2018, ULYSSES, while in New
Rochelle, New York, participated ill a phone call with FELIPE
BARAJAS, a/k/a_“Felipe Barajas Gallegos,” the defendant, in which
they discussed BARAJA$ brokering a narcotics transaction between
ULYSSES and a third party;

f. On or about September 28, 2018, VALENTINO LOPEZ,
the defendant, participated in a phone call with ULYSSES, who was
in Irvington, New York, in which they discussed VALENTINO
purchasing a kilogram of cocaine from a supplier.

(Title 21, United States Code, Section'846.)

FORFEITURE ALLEGATION

 

6. ns a result of committing the offense alleged in count
One Of this Indictment, ULYSSES LOPEZ, VALENTINO LOPEZ, CHRIS'I‘IAN
LOPEZ, FELIPE BARAJAS, a/k/a “Felipe Barajas Gallegos,” JOSE
OCEGUERA, a/]</a “Cande,” FELIPE CORTES, and SATURNINO OLIVEROS
FARIAS, a/k/a “Genaro Robles,” the defendants, shall forfeit to
the United States, pursuant to Title 21, United States code,
Section 853, any and all property constituting, or derived from,
any proceeds obtained, directly or indirectly, as a result of said

offense and any and all property used, or intended to be used, in

 

Case 7:18-cr-OO736-NSR Document 2 Filed 10/10/18 Page 5 of 5

any manner or part, to commit, or to facilitate the commission of,
said offense, including but not limited to 190-102 Union Avenue,
New Rochelle, New York, 57 Walnut Street, New Rochelle, New York,
amd a sum of money in United States currency representing the
amount of proceeds traceable to the commission of said offense.
SUBSTITUTE ASSET PROVISION
7. If any of the above~described forfeitable property, as
a result of any act or omission of the defendants:
a.cannot be located upon the exercise of due diligence;
b.has been transferred, or sold to, or deposited with, a
third party;
c.has been placed beyond the jurisdiction of the court;
d.has been substantially diminished in value; or
e.has been comingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any' other
property of the defendants up to the value of the above forfeitable

property.

#__,______
¢% CM{A… 5¢' SMWW
FoR;€PERsoN / ` GEOFFM:Y/ s. BERMAN
Acting United States Attorney

 

